1#1DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 12/10/2019 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 12/10/2019 has been considered.

Election/Restrictions
5.	Applicant’s election of Species I (corresponding to claims 6, 11 and 16) in the reply filed on 8/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 4, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recitation of claim 4 calling for, “… a residual stress of the lower electrode being tensile stress … “… a residual stress of the upper electrode being compressive stress” lacks proper antecedent basis. Since stress represents the action of a force or moment on a structural member (a force pulling and pushing a member results in a tensile and compressive stresses respectively), the recited tensile and compressive stresses have not been properly introduced. For examination purposes it will be assumed to read “… a tensile strain is applied to the lower electrode causing a tensile  residual stress of the lower electrode … compression strain is applied to the upper electrode causing a compressive  residual stress of the upper electrode.” See also (¶¶[0042 and 0043]) of Applicants specification.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al. (“Pang”) CN103532516.
Pang discloses in Figs. 4 and 8 an acoustic wave device comprising: a substrate (element S); a lower electrode (element B), an air gap (element C) being interposed between the lower electrode and the substrate; a piezoelectric film (element P) located on the lower electrode; and an upper electrode (element T) located on the piezoelectric film such that a resonance region  (region where element B, P and T overlap, see also Fig. 8) where at least a part of the piezoelectric film is interposed between the upper electrode and the lower electrode is formed and the resonance region overlaps with the air gap in plan view (Fig. 8), wherein a surface facing the substrate across the air gap of the lower electrode (element B) in a center region of the resonance region is positioned lower than a surface closer to the piezoelectric film of the substrate in an outside of the air gap in plan view (Figs. 4 and 8). 
Re claim 2, Pang discloses in Figs. 4 and 8 wherein the lower electrode in the resonance region has a curved shape such that the lower electrode protrudes toward the air gap
Re claim 3, Pang discloses in Figs. 4 and 8 wherein the lower electrode is bent outside the resonance region and inside the air gap such that the lower electrode in the resonance region is located closer to a bottom surface of the air gap than the lower electrode outside a part, which is bent, of the lower electrode. 
10.	Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang.
Pang discloses in Figs. 4 and 8 an acoustic wave device comprising: a substrate (element S); a lower electrode (element B), an air gap (element C) being interposed between the lower electrode and the substrate; a piezoelectric film (element P) located on the lower electrode; and an upper electrode (element T) located on the piezoelectric film such that a resonance region (region where element B, P and T overlap, see also Fig. 8) where at least a part of the piezoelectric film is interposed between the upper electrode and the lower electrode is formed and the resonance region overlaps with the air gap in plan view (Figs. 4 and 8), wherein the lower electrode is bent outside (see annotated element ORR shown in Fig. 4 below) the resonance region and inside (see annotated element ORR shown in Fig. 4 below) the air gap such that the lower electrode in the resonance region is located closer to a bottom surface of the air gap than the lower electrode located outside a part, which is bent, of the lower electrode (Figs. 4 and 8).  
Note that the recitation calling for, “… as temperatures of the lower electrode, the piezoelectric film, and the upper electrode in the resonance region become greater than a temperature of the substrate, the lower electrode curves such that the lower electrode in the resonance region protrudes toward the air gap” constitutes product-by-process and does not distinguish over Pang regardless of the steps used to form the curves of the lower electrode or the protrusion of the lower electrode in the resonance region toward the air gap since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). 
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 4, 6, 11 and 16, insofar as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang. See also attached machine translated document (“MTD”).
Pang discloses in Figs. 4 and 8 an acoustic wave device comprising: a substrate (element S); a lower electrode (element B), an air gap (element C) being interposed between the lower electrode and the substrate; a piezoelectric film (element P) located on the lower electrode; and an upper electrode (element T) located on the piezoelectric film such that a resonance region (region where element B, P and T overlap, see also Fig. 8) where at least a part of the piezoelectric film is interposed between the upper electrode and the lower electrode is formed and the resonance region overlaps with the air gap in plan view (Figs. 4 and 8). 
Note that the recitation, as understood. calling for, “… “… a tensile strain is applied to the lower electrode causing a tensile  residual stress of the lower electrode … compression strain is applied to the upper electrode causing a compressive  residual stress of the upper electrode” constitutes product-by-process and does not distinguish over Pang regardless of the steps used to form the bulging of the electrodes downward since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). 
Furthermore, it is reasonable to assume a tensile stress and compressive stress of the lower and upper electrodes respectively, because a comparison of Applicant’s specification (¶¶[0042 and 0043]) to Pang’s disclosure which teaches a multi-layered film (element B + P + T) bulging downwards which could be configured to have the recited stress, reveals a device that is apparently identical to the device Applicant describes as including a tensile stress and compressive stress of the lower and upper electrodes respectively. Because it is reasonable to assume that Pang’s device would meet the recited limitation(s), the burden shifts to Applicants to show otherwise. See MPEP § 2114.
	Re claims 6, 11 and 16, Pang discloses (page 9 of MTD) upper and lower electrodes could be composed of different material including tungsten (W), molybdenum (Mo), platinum (Pt), ruthenium (Ru), iridium (Ir), titanium tungsten (TiW), aluminum (Al). Therefore, selecting aluminum (Al) lower electrode and platinum (Pt) upper electrode would meet the recitation calling for, “… wherein a linear expansion coefficient of the lower electrode is greater than a linear expansion coefficient of the upper electrode.” It would have been obvious to one of ordinary skill to have selected the aluminum and platinum lower and upper electrodes respectively of Pang as a mere employing of an art-recognized electrode materials suitable for the intended use. (MPEP §2144.07)


    PNG
    media_image1.png
    460
    797
    media_image1.png
    Greyscale


13.	Claim(s) 8-10, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang in view of Kida et al. (“Kida”) US PG-Pub 2018/0006631.
Re claims 8, 13 and 18, Pang teaches the device structure as recited in the claim. The difference between Pang and the present claim is the recited metal. 
Kida discloses in Figs. 3-6 a metal film (element 12a, ¶¶[0050 and 0062]) located so as to face a lower electrode (element 12b) in a resonance region (element 50) across the air gap (element 30).  
Kida's teachings could be incorporated with Pang's device which would result in the claimed invention. The motivation to combine Kida's teachings would be to achieve the desired resonance characteristics ([0062]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Kida's teachings to arrive at the claimed invention.
Re claims 9, 10, 14, 15, 19 and 20, Kida discloses (¶¶[0003 and [0102] and Fig. 20) a filter comprising: an acoustic wave device or a multiplexer comprising: the filter (as required in claims 10, 15 and 20).

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN103296992 to Du et al teaches an acoustic wave device a piezoelectric film interposed between an upper and lower electrodes is formed and a resonance region overlaps with the air gap, wherein a surface facing the substrate across the air gap of the lower electrode in a center region of the resonance region is positioned lower than a surface closer to the piezoelectric film of the substrate in an outside of the air gap. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893